597 P.2d 15 (1979)
STATE of Hawaii, Plaintiff-Appellee,
v.
William LUHNOW, Defendant-Appellant.
No. 6565.
Supreme Court of Hawaii.
May 18, 1979.
Alvin T. Sasaki, Deputy Public Defender, Honolulu, for defendant-appellant.
Eleanor M. Mirikitani, Deputy Pros. Atty., Hilo, for plaintiff-appellee.
Before RICHARDSON, C.J., MENOR and OGATA, JJ., MARUMOTO, Retired Justice, and HUDDY, Circuit Judge, Assigned by reason of vacancies.
PER CURIAM.
This is an appeal from a conviction for open lewdness under HRS § 712-1217 which provides:
"A person commits the offense of open lewdness if in a public place he does any lewd act which is likely to be observed by others who would be affronted or alarmed."
The appellant, along with a male companion, was arrested while sitting naked on a public beach in South Kohala, Island of Hawaii. Immediately before this, he was observed by the arresting officer walking out of the water nude. Present nearby on the beach at the time were a middle-aged man and woman dressed in bathing suits. There was another man in the vicinity wearing swimming trunks.
On the basis of our ruling in State v. Bull, et al., Haw., 597 P.2d 10, No. 5950, decided this day, the appellant's conviction is affirmed. The intentional exposure of one's private parts to public view is a "lewd act" within the meaning of the statute. State v. Bull, supra.
Affirmed.[1]
NOTES
[1]  The appellant's contention that the statute is void for vagueness is without merit. United States ex rel. Huguley v. Martin, 325 F. Supp. 489 (D.Ga. 1971); Commonwealth v. Heinbaugh, 467 Pa. 1, 354 A.2d 244 (1976); State v. Cota, 99 Ariz. 233, 408 P.2d 23 (1965). Cf. State v. Miller, 54 Haw. 1, 501 P.2d 363 (1972).